Exhibit 10.1




SERVICES AGREEMENT


This services agreement ("Agreement") is made and entered into as of this 26th
day of March, 2019 (“Effective Date”), by and between SVB Financial Group
("Company"), a Delaware corporation with an office at 3003 Tasman Drive, Santa
Clara, California 95054, and Michael Dreyer ("Consultant").


WHEREAS, Consultant currently serves as Company’s Chief Operations Officer;


WHEREAS, Consultant intends to retire effective April 2, 2019 (the “Retirement
Date”);


WHEREAS, the parties desire that Consultant provide certain consulting services
to Company following the Retirement Date on the terms and conditions set forth
herein;


NOW, THEREFORE, the parties agree as follows:


1.    Consultant's Services.


1.1    During the Consulting Period (as defined below), Consultant will provide
consulting services (“Services”) to Company and its Affiliates as may be
reasonably requested from time to time by Company’s Chief Executive Officer.
Such Services are expected to include, without limitation, advising on: (a) key
deliverables impacting the long-term success of the Operations and IT divisions,
(b) the Operations and IT organizational structures, (c) the IT development
function, (d) the Bangalore-based Global Delivery Center, (e) project management
execution and (f) risk and regulatory relationship management in the Operations
and IT divisions. Consultant will provide such Services as necessary, up to a
maximum of 20 hours per week.


1.2    Consultant may perform the Services in any location; however, Consultant
will, upon reasonable notice, be available to attend meetings and conferences as
may be reasonably requested from time to time by Company’s Chief Executive
Officer.


1.3    As used herein, "Affiliate(s)" shall mean any entity, whether
incorporated or not, that is controlled by or under common control with SVB
Financial Group and its successors, and "control" (or variants of it) shall mean
the ability, whether directly or indirectly, to direct the affairs of another by
means of ownership, contract or otherwise. From this point forward in this
Agreement, a reference to "Company" shall mean Company and/or Affiliates except
where Affiliate is expressly added or excluded for the avoidance of doubt.


2.    Compensation and Expenses.


2.1    Company will pay Consultant a quarterly rate of $250,000 (the equivalent
of an annualized rate of $1,000,000) (“Consulting Fees”). Company will also
reimburse Consultant for reasonable expenses incurred in the performance of the
Services. Company will provide Consultant with equipment and administrative
assistance that is reasonably necessary for the performance of the Services.


2.2    Consultant will submit invoices for the Consulting Fees and expenses
specified in Section 2.1 above on a quarterly basis unless otherwise agreed upon
by the parties. Consultant shall maintain records relating to expenses incurred
in connection with any invoiced amounts and shall (a) provide a copy of such
expenses along with the quarterly invoice and (b) provide Company with access to
original records, upon request, during normal business hours. Company shall have
thirty (30) days to cure late payments. However, invoice sums questioned or
disputed in good faith, may be paid within thirty (30) days of resolution of the
question or dispute. Invoices shall be issued by Consultant in accordance with
Company’s process requirements as stated herein and as may be communicated to
Consultant from time to time. All undisputed sums due hereunder shall be payable
within (i) five (5) business days if paid by SVB Virtual MasterCard payments or
(ii) sixty (60) days if paid by any other legal tender of Company’s receipt of
an accurate invoice. With respect to any expenses which have been specifically
pre-authorized in writing, Company shall reimburse Consultant






1 of 1    



--------------------------------------------------------------------------------





for any such expenses incurred in connection with the Services within said sixty
(60) day period provided expense receipt copies accompany the invoices.


3.     Consultant's Covenants. Consultant covenants to Company as follows: (a)
Consultant will comply at all times with all reasonable security requirements in
effect from time to time of which Consultant is made aware at Company’s or
Affiliates' premises, with respect to access to premises and all materials
belonging to Company or an Affiliate; (b) Consultant is legally authorized to
engage in business in the United States; and (c) when performing the Services,
Consultant will utilize only equipment and system and network resources provided
or approved by Company, in order to ensure that Consultant is in compliance with
(i) Company’s Security Policy, (ii) applicable industry standards, including,
without limitation, ISO 27001:2013 and (iii) all applicable data privacy laws,
including, without limitation, Title V of the Gramm-Leach-Bliley Act and the FTC
Safeguard Rule, 16 C.F.R. § 314, UK Data Protection Act 1998, the EU General
Data Protection Regulation 2016/679 and the California Consumer Privacy Act.


4.    Non-Competition. During the Consulting Period, Consultant will not
directly or indirectly act as a proprietor, director, officer, employee,
shareholder (other than a shareholder of less than 5% of the equity securities
of a publicly-traded company), consultant or partner in any Competitive
Enterprise. “Competitive Enterprise” means any business that engages in (i)
activities constituting or relating to the establishment, ownership, management
or operations of a bank or financial services business or other related
business; or (ii) any other activity in which Company or its Affiliates engaged
during Consultant’s prior employment or engages during the Consulting Period and
in which Consultant participated or participates. This Section 4 shall not apply
to any of Consultant’s activities that were approved by Company during the
Consultant’s prior employment, or that are approved by Company’s Chief Executive
Officer during the Consulting Period.


5.    Non-Solicitation. During the Consulting Period, Consultant will not
directly or indirectly (i) solicit customers or clients of Company or any of its
Affiliates to terminate their relationship with Company or its Affiliates, or
otherwise solicit such customers or clients to compete with any business of
Company or its Affiliates; or (ii) solicit or offer employment to any person who
has been employed by Company or its Affiliates at any time during the twelve
(12) months immediately preceding such solicitation or offer of employment.
Notwithstanding the foregoing, this Section 5 will not preclude Consultant from
soliciting or offering employment to any individual who responds to any public
advertisement or general solicitation not directed specifically at such
individual so long as such individual has not been solicited individually in
addition to any public advertisement or general solicitation.


6.    Confidentiality. For purposes of this Agreement, “Confidential
Information” shall be defined as all information of Company and its respective
Affiliates which is disclosed to Consultant in oral and/or written form that
(a) relates to past, present and future research, development, business
activities, products, and services, and (b) has been either identified, orally
or in writing, as confidential by Company or would be understood to be
confidential by a reasonable person under the circumstances. Any and all
Personal Data (as defined below), including but not limited to that of Company’s
or Affiliates’ employees, contractors or agents, is Confidential Information
covered by this section. Except as otherwise set forth in this Agreement, (i)
all Confidential Information of Company acquired by Consultant in connection
with this Agreement or in contemplation thereof shall be and remain Company’s
exclusive property, and (ii) Consultant shall keep any and all such Confidential
Information confidential, and shall not copy or publish or disclose it to others
without Company’s prior approval. Consultant agrees to use at least the same
care and precaution in protecting Confidential Information of Company as
Consultant uses to protect his own proprietary information and trade secrets,
but in no event using a less than reasonable standard of care. Nothing herein
shall limit Consultant’s use or dissemination of Confidential Information which:
(i) was known without obligation of confidentiality by Consultant prior to his
receipt from Company; (ii) is or becomes public knowledge through no breach of
this Agreement by Consultant; (iii) is available or independently developed by
Consultant without any use by Consultant of any such Confidential Information;
or (iv) was acquired by it from a third party which without obligation of
confidentiality and who was, to the best of Consultant’s knowledge, authorized
to disclose such information. “Personal Data” shall include, without limitation,
(i) name, address, email address, passwords, account numbers, personal financial
information, personal preferences, demographic data, marketing data,








2 of 2    



--------------------------------------------------------------------------------





data about securities transactions, credit data, or any other identification
data; (ii) any information that reflects use of or interactions with Company’s
web sites, search paths, profiles, registration information, or general usage
data; (iii) any data or information related to compensation, benefits,
employment history, performance, or other personally identifiable employee
information. For the avoidance of doubt, Personal Data shall include all
“nonpublic personal information,” as defined under the Gramm-Leach-Bliley Act
(15 U.S.C. § 6801 et seq.).


7.     Ownership. “Deliverables” means the work product, reports, data,
milestones, customizations or other items developed, generated, created or
otherwise delivered by Consultant, either alone or in collaboration with others,
to Company in connection with this Agreement and/or the Services. (a) All right,
title and interest in and to all Deliverables and the conceptual content
thereof, including without limitation all patent rights, copyrights, trade
secrets and other intellectual property rights therein, shall be owned
exclusively by Company, and, upon creation, and without any other charge,
Consultant irrevocably assigns all such right, title and interest in and to such
Deliverables to Company. To the fullest extent permissible by applicable law,
any and all copyrightable aspects of the Deliverables shall be considered “works
made for hire” for Company. Upon Company request anytime during the term of this
Agreement, and upon termination or expiration of this Agreement, Consultant
shall provide immediately to Company the then-current version of any
Deliverables in Consultant's possession or control. Consultant will execute such
documents, and provide such assistance as Company may reasonably request to give
full effect to the provisions of this paragraph. (b) Consultant warrants and
states as a condition of this Agreement that he holds the rights, titles and
ownership necessary to convey the rights, titles and ownership conveyed in this
paragraph, and acknowledges and agrees that the Deliverables are Company’s
Confidential Information.


8.    Term and Termination.


8.1    The “Consulting Period” shall commence on the Retirement Date, and shall
continue in effect until April 1, 2020.


8.2    Company may terminate the Consulting Period at any time for convenience.
If Company terminates the Consulting Period for convenience pursuant to this
Section 8.2 prior to April 1, 2020, Company will pay to Consultant a lump sum
cash payment equal to fifty (50) percent of the amount of Consulting Fees that
would have been paid to Consultant during the period beginning on the date of
such termination and ending on April 1, 2020 (the “Termination Payment”).


8.3    Company may terminate the Consulting Period at any time for Cause (as
defined below). If Company terminates the Consulting Period for Cause pursuant
to this Section 8.3, Consultant will not be entitled to receive the Termination
Payment. “Cause” means Consultant’s (i) failure to perform substantially his
duties hereunder; (ii) gross negligence or willful misconduct; (iii) material
breach of any provision of this Agreement.


8.4    This Agreement shall commence on the Effective Date and terminate
automatically upon the expiration or termination of the Consulting Period.


9.    Obligations upon Expiration and Termination of Consulting Period. Upon the
expiration or termination of the Consulting Period, Consultant shall be entitled
to payment of all unpaid and undisputed charges and reimbursement of all unpaid
authorized expenses, if any, that are incurred prior to the effective date of
such expiration or termination. Upon the expiration or termination of the
Consulting Period, Consultant shall promptly return, without cost to Company,
any Confidential Information and non-confidential documents, materials and
equipment that were received from Company pursuant to this Agreement, as
applicable, in tangible, electronic, or other form, and any copies made thereof.


10.     General.


10.1    Independent Contractor Status, Requirements. Consultant is an
independent contractor. Consultant shall not be deemed to be an employee of
Company or any Affiliate. Company and Affiliates








3 of 3    



--------------------------------------------------------------------------------





acknowledge that the Services to be provided by Consultant employees hereunder
are contemplated to be temporary and nonpermanent in nature. Nothing herein
shall be deemed or construed to create an agency, joint venture, partnership, or
employer-employee relationship between the parties for any purpose, including
but not limited to taxes or employee benefits. Consultant voluntarily waives any
interest, claim or entitlement to, or right to participate in, and affirmatively
elect not to enroll or participate in, any retirement, pension, 401(k), health
care, or other benefit plan maintained by Company or any Affiliate for its
respective employees, partners, members, or shareholders of its affiliates. This
waiver and election not to enroll or participate applies to the entire term of
this Agreement and this waiver will remain in full force and effect even if a
governmental agency or court subsequently determines that any such consultant
employee was a "leased employee" (as defined in section 414(n) of the Internal
Revenue Code) or a "common-law employee" of Company or any Affiliate during any
portion of the term of this Agreement.


10.2    Force Majeure. Neither party shall be liable to the other for
non-performance or delay in performance caused by any events or matters beyond
its reasonable control, including without limitation, acts of God, acts or
omissions of the other, acts of government, riots, war, strikes, lockouts or
embargoes.


10.3    No Power to Act on Behalf of Company or Any Affiliate. Consultant will
have no right, power or authority to create any obligation or contract, express
or implied, or make any representation on behalf of Company or any Affiliate, or
to hold themselves out to the public or to a Company or Affiliate customer as
having such right power, or authority, or to make such representations except as
Consultant may be expressly authorized in advance in writing from time to time
by Company or an Affiliate, if ever, and then only to the extent of such
authorization.


10.4    Assignment. Company may assign or transfer this Agreement without
Consultant’s consent to any successor entity, Affiliate or joint venture that
agrees in writing to be bound by the terms and conditions of this Agreement.
Consultant may not assign or transfer this Agreement without Company’s prior
written consent.


10.5    Waiver. No waiver or modification of any right or remedy under this
Agreement or of any provision hereof shall be effective unless it is stated in
writing and signed by the parties. Failure, neglect, or delay by a party to
enforce the provisions of this Agreement or its rights or remedies at any time
will not be construed or deemed to be a waiver or release and will not in any
way affect the validity of the whole or any part of this Agreement or prejudice
such party’s right to take subsequent action. No effective waiver of any right,
remedy or provision of this Agreement shall be deemed a waiver of any other.


10.6    Severability. If any term, condition, or provision in this Agreement is
found by a court of competent jurisdiction to be invalid, unlawful or otherwise
unenforceable to any extent, said finding and such term, condition, or provision
shall not affect the other terms, conditions or provisions hereof or the whole
of this Agreement, and the parties shall endeavor in good faith to agree to such
amendments that will preserve, as far as possible, the intentions expressed in
this Agreement. If the parties fail to agree on such an amendment, such invalid
term, condition or provision will be severed from the remaining terms,
conditions and provisions, and such remaining terms, conditions and provisions
will continue to be valid and enforceable to the full extent permitted by
applicable law.


10.7    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard to the principles of conflict of laws. The U.S.
federal and state courts of the State of California located in Santa Clara
County shall have sole and exclusive jurisdiction and venue to adjudicate over
any actions relating to the subject matter of this Agreement. The parties
consent to the exclusive jurisdiction of the courts specified above, and
expressly waive any objection to the jurisdiction or convenience of such courts.


10.8    Construction and Interpretation. This Agreement may be executed in any
number of counterparts and executed electronically using electronic signature or
by other electronic communication as agreed to or used by the parties, such
execution to be considered an original for all purposes, and all of which
together








4 of 4    



--------------------------------------------------------------------------------





shall constitute one and the same instrument, notwithstanding that the parties
may not both be signatories to the original or the same counterpart. The section
and paragraph headings contained herein are for convenience of reference only
and shall not be considered as substantive parts of this Agreement. The parties
agree that this Agreement shall be fairly interpreted in accordance with its
terms without any strict construction in favor of or against either party and
that ambiguities shall not be interpreted against the drafting party. When
necessary for proper construction, the masculine of any word used in this
Agreement shall include the feminine and neuter gender, the singular, the
plural, and vice versa. This Agreement is not an offer or a basis for reliance
that pre-signing costs or expenses will be paid. Notwithstanding the statements
or actions of the parties, no provisions of this Agreement shall be binding upon
either party until this Agreement is signed by both parties.


10.9    Complete Agreement, Modifications. This Agreement sets forth the entire
intent and understanding between the parties hereto and supersedes all (i) prior
negotiations, proposals, agreements, understandings, arrangements or
communications, whether oral or written, and (ii) any subsequent additional or
conflicting terms in any purchase order, invoice, acknowledgment or other
similar document regarding the subject matter hereof that is not signed by both
parties, with respect to the subject matter hereof. This Agreement may only be
amended or modified in a writing signed by each of the parties.


11.    Compliance with Laws.


11.1    Consultant warrants that he will conduct the Services in compliance with
all applicable federal, state and local laws, regulations and standards relating
to the provision of the Services. In no event shall either party be obligated
under this Agreement to take any action that it believes, in good faith, would
cause it to be in violation of any laws, rules, ordinances or regulations
applicable to it.


11.2    Consultant represents and warrants that he is aware of, understands and
has complied and will comply with, all applicable U.S. and foreign
anti-corruption laws, including without limitation, the U.S. Foreign Corrupt
Practices Act (“FCPA”) and the U.K. Bribery Act (all the foregoing referred to
as the “Anti-Corruption Laws”).


12.    Survival. The provisions of Sections 6, 7, 9 and 10 shall survive
termination of this Agreement for any reason.


13.    Electronic Signatures. Either Company or Consultant may execute this
Agreement by electronic means and each party hereto recognizes and accepts the
use of electronic signatures and records by any other party hereto in connection
with the execution and storage hereof.


IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below intending it to become effective on the Effective Date.


SVB FINANCIAL GROUP
 
 
CONSULTANT
 
 
 
 
 
 
By:
/S/ GREG W. BECKER
 
 
By:
/S/ MICHAEL DREYER
Name:
Greg W. Becker
 
 
Name:
Michael Dreyer
Title:
President & Chief Executive Officer
 
 
Date:
March 26, 2019
Date:
March 26, 2019
 
 
 
 











5 of 5    

